         Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           EASTERN DIVISION

GABRIEL GONZALEZ                                                       PETITIONER

V.                           2:18-CV-00175-DPM-JTR

GENE BEASLEY, Warden,
FCI – Forrest City                                                    RESPONDENT

                        RECOMMENDED DISPOSITION

      The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge D. P. Marshall, Jr. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objection; and (2) be

received by the Clerk of this Court within fourteen (14) days of the entry of this

Recommendation. The failure to timely file objections may result in waiver of the

right to appeal questions of fact.

                                     Introduction

      Pending before the Court is a 28 U.S.C. § 2241 Petition for a Writ of Habeas

Corpus filed by Petitioner, Gabriel Gonzalez (“Gonzalez”), who is currently

incarcerated in the Federal Correctional Institution located in Forrest City, Arkansas.

Doc. 1. This is the second § 2241 habeas Petition he has filed in the Eastern District

of Arkansas. See Gonzalez v. Beasley, No. 2:17-CV-129-DPM, 2017 WL 4799794

(E.D. Ark. Oct. 24, 2017), affirmed, No. 17-3632, 2018 WL 2717790 (8th Cir. Apr.
                                          1
           Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 2 of 9




26, 2018) (unpublished). Before addressing Gonzalez’s habeas claims, the Court will

briefly review the facts surrounding his conviction and sentence in United States

District Court for the Central District of California and his collateral attacks on that

conviction in the Eastern District of Arkansas.

       On February 27, 2006, a federal jury convicted Gonzalez of depriving three

women of their right to bodily integrity, in violation of 18 U.S.C. § 242.1 United

States v. Gonzalez, No. 02:04-CR-01189-CAS (C.D. Cal.), at doc. 100. On August

3, 2006, Gonzalez was sentenced to 360 months of imprisonment. Id. at doc. 117.

       Gonzalez appealed to the Court of Appeals for the Ninth Circuit. On July 18,

2008, it affirmed Gonzalez’s convictions and sentence. United States v. Gonzalez,

533 F.3d 1057 (9th Cir. 2008).

       On November 16, 2009, Gonzalez filed a § 2255 motion to vacate his sentence

on the grounds that: (1) his attorney provided ineffective assistance; and (2) the

government engaged in discovery violations that deprived him of a fair trial.

Gonzalez, No. 02:04-CR-01189-CAS (C.D. Cal.), at doc. 140.

       On August 21, 2010, the trial court denied Gonzalez’s motion and later denied

a certificate of appealability. Id. at docs. 171 and 185. On December 17, 2010,

Gonzalez filed a notice of appeal, along with an application for certificate of


       1
          Gonzalez was convicted of raping one woman and sexually assaulting two others while
acting under the color of law as a Los Angeles police officer. The facts supporting his conviction
are set out in Gonzalez, No. 2:17-CV-00129-DPM-JJV, 2017 WL 4800732, at *1.
                                                2
         Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 3 of 9




appealability. Id. at docs. 183 and 184. On June 15, 2012, the Ninth Circuit denied

Gonzalez’s request for a certificate of appealability. Id. at doc. 187.

      Almost seven years later, on August 7, 2017, Gonzalez filed a § 2241 habeas

Petition in the Eastern District of Arkansas. Gonzalez, No. 2:17-CV-00129-DPM-

JJV, at doc. 1. He alleged that the government failed to prove an essential element

of the charged crime and his remedy to correct that error under § 2255 was

“inadequate and ineffective.” Id.

      On October 24, 2017, United States District Judge D. P. Marshall, Jr. entered

an Order dismissing Gonzalez’s § 2241 habeas Petition because it challenged his

conviction or sentence and the savings clause in § 2255(e) did not apply, which

meant the Court lacked subject matter jurisdiction over the case. Id. at doc. 13.

Gonzalez filed a notice of appeal, along with an application for a certificate of

appealability with the Court of Appeals for the Eighth Circuit. Id. at doc. 18-20.

      On February 15, 2018, while that appeal was still pending, Gonzalez filed a

petition for leave to file a Rule 60(b) Motion for Relief from Judgment in the Central

District of California. In that Motion, he made the same claim that he asserted in his

§ 2241 habeas Petition: the government had failed to prove an essential element of

the crime for which he was convicted under 18 U.S.C. § 242. Gonzalez, No. 02:04-

CR-01189-CAS, 2018 WL 4216686, at *1-2 (C.D. Cal. Sept. 5, 2018).




                                           3
           Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 4 of 9




       On April 26, 2018, the Eighth Circuit denied Gonzalez’s application for a

certificate of appealability and summarily affirmed the dismissal of his § 2241

habeas Petition. Gonzalez, No. 2:17-CV-00129-DPM-JJV, at docs. 27 and 28; see

also Gonzalez, No. 17-3632, 2018 WL 2717790 (unpublished).

       On September 5, 2018, the sentencing court denied Gonzalez’s request to file

a Rule 60(b) motion. It properly characterized that filing as a second or successive §

2255 motion, which Gonzalez could only file after the Ninth Circuit granted him

permission to pursue such extraordinary relief. Gonzalez, No. 02:04-CR-01189-

CAS, 2018 WL 4216686, at *2.2

       On December 10, 2018, Gonzalez filed this § 2241 habeas Petition, in which

he once again attacks the alleged unconstitutionality of his conviction under 18

U.S.C. § 242. According to Gonzalez’s interpretation of that statute, it can only be


       2
         In a footnote, the sentencing court also made it clear that Gonzalez’s interpretation of 18
U.S.C. § 242 was erroneous:

               Gonzalez’s contention is based on a misreading of the statute.
               Gonzalez reads 18 U.S.C. § 242 as requiring the crime to be
               committed “on account of such person being an alien, or by reason
               of his color, or race” . . . Section 242, however, is a disjunctive
               statute that provides two elements of a crime separated by the word
               “or.” . . . In other words, a person acting under color of law violates
               section 242 by either subjecting any person “to the deprivation of
               any rights, privileges, or immunities secured or protected by the
               Constitution or laws of the United States,” or by subjecting any
               person “to different punishments, pains, or penalties, on account of
               such person being an alien, or by reason of his color, or race[.]”

Id. at fn. 1 (citations omitted) (emphasis added).

                                                 4
         Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 5 of 9




constitutionally applied to “victims” whose “race, color, or alienage” had some

nexus to the sexual assault. Doc. 1 at 3; Doc. 2 at 4-5. Because no such nexus existed

between his “victims” and his sexual assaults against them, he argues his conviction

of violating 18 U.S.C. § 242 was unconstitutional. Doc. 2. Finally, as he did in his

first § 2241 habeas Petition, Gonzalez makes the conclusory assertion that his

remedy under § 2255 is “inadequate and ineffective” because it “does not

accommodate nor provide for an examination of statutory constructive matters

concerning substantive law[.]” Doc. 1-1 at 3.

                                    II. Discussion

      District courts are required to conduct an initial review of § 2241 habeas

Petitions to determine “if it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing §

2254 Cases in the United States District Courts (applicable to § 2241 petitions under

Rule 1(b)); 28 U.S.C. § 2243. As part of this initial review, courts must also evaluate

whether they have subject matter jurisdiction. See Northport Health Servs. v.

Rutherford, 605 F.3d 483, 490 (8th Cir. 2010) (“federal courts are obligated to

consider lack of subject matter jurisdiction sua sponte”). Jurisdiction over a

prisoner’s § 2241 habeas Petition turns on whether his claims represent challenges

to the validity of his federal conviction or sentence or challenges to the execution of




                                           5
           Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 6 of 9




his federal sentence. DeSimone v. Lacy, 805 F.2d 321, 323 (8th Cir. 1986); Matheny

v. Morrison, 307 F.3d 709, 711 (8th Cir. 2002).

       Gonzalez cites no applicable legal authority to support his convoluted

argument that, this time, his challenge to the constitutionality of 18 U.S.C. § 242

represents a challenge to the execution of his sentence, rather than its validity. Doc.

1-1 at 2. As explained below, Gonzalez’s argument is nothing more than sophistry

designed to obfuscate yet another “second or successive” § 2255 motion challenging

the validity of his conviction and sentence.

       Gonzalez’s § 2241 habeas Petition is devoted almost entirely to arguing that

his conviction is based on an unconstitutional interpretation of 18 U.S.C. § 242.

Docs. 2 and 3. To create the illusion that he is challenging the execution of his

sentence, he claims that the BOP (in carrying out its nondiscretionary function of

incarcerating him) is implementing an unconstitutional sentence under 18 U.S.C. §

242.3 Doc. 2 at 38. As Judge Marshall succinctly put it in dismissing Gonzalez’s first

§ 2241 habeas Petition: “Gonzalez can’t get the relief he seeks without changes to

his underlying conviction or sentence.” See Gonzalez, No. 2:17-CV-129-DPM, 2017



       3
         Gonzalez argues that his conviction, for violating 18 U.S.C. § 242, has led the BOP to
take adverse actions against him which have included altering his classification status and custody
assignment, and requiring him to participate in a rehabilitation program. Doc. 2 at 38. Based on
the nature of his conviction for committing sex crimes, the BOP was required to take those actions,
based on the sentencing court’s Judgment and Commitment Order. Thus, what Gonzalez is actually
challenging is the validity of his conviction and sentence, not the BOP’s alleged “unconstitutional”
execution of that sentence.
                                                 6
          Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 7 of 9




WL 4799794, at *1. Of course, only the sentencing court can make those “changes,”

after Gonzalez has successfully challenged the constitutionality of his conviction

under § 2255.

        Because a § 2255 motion, attacking the validity of a prisoner’s conviction or

sentence is “a further step in the movant’s criminal case,” it must be filed with the

court in which the defendant was convicted and sentenced. DeSimone, 805 F.2d at

323; Thompson v. Smith, 719 F.2d 938, 940 (8th Cir. 1983). Section 2255(e) creates

a narrow exception to this general rule by authorizing a court, in the district of

incarceration, to entertain a § 2241 habeas petition challenging the validity of a

conviction or sentence, but, only if, the remedy under § 2255 is “inadequate or

ineffective to test the legality of his detention.” Hill v. Morrison, 349 F.3d 1089,

1091 (8th Cir. 2003). A petitioner bears the burden of demonstrating that the § 2255

remedy is inadequate or ineffective. Lopez-Lopez, 590 F.3d at 907; Hill, 349 F.3d at

1091.

        According to Gonzalez, § 2255 is “inadequate or ineffective” because it “does

not accommodate nor provide for an examination of statutory constructive matters

concerning substantive law such as those affecting legislative legal rule, interpretive

legal rule or substantive legal rule . . . .” Doc. 1-1 at 3. This argument is flatly wrong

under well established and controlling case law. As Judge Marshall explained, in

denying Gonzalez’s first § 2241 habeas Petition, the very purpose of § 2255 is “to

                                            7
           Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 8 of 9




[allow a prisoner to seek] relief from a sentence imposed in violation of the

Constitution or laws of the United States.” See Gonzalez, No. 2:17-CV-00129-DPM-

JJV, 2017 WL 4800732, at *4 (citation omitted).4

       Unquestionably, Gonzalez had numerous opportunities to challenge whether

his conviction under 18 U.S.C. § 242 was unconstitutional or otherwise contrary to

federal law. He failed to take advantage of those opportunities by raising that issue

during his trial in the United States District Court of Central California; on direct

appeal to the Ninth Circuit; and in the § 2255 motion to vacate he filed with the trial

court. His failure to do so, however, does not render his § 2255 remedy “inadequate

or ineffective.” See Lopez-Lopez, 590 F.3d at 907 (The “savings clause” in § 2255(e)

cannot be invoked where a prisoner is attempting to use a § 2241 habeas action to

raise an issue that he could have raised in the direct appeal of his conviction or

sentence, or in a § 2255 motion filed with the district court in which he was convicted




       4
         Gonzalez erroneously believes that U.S. v. Morrison, 529 U.S. 598 (2000), supports his
argument. In Morrison, the Court held that neither the Commerce Clause nor § 5 of the Fourteenth
Amendment authorized Congress to enact 42 U.S.C. § 13981 (which provided a federal civil
remedy for gender motivated violence) because it sought to punish private conduct rather than
state action. Id. at 621-626. This decision has no application in this case because Gonzalez’s
conviction is based on crimes he committed while acting under the color of law as a Los Angeles
police officer.
        Finally, Morrison was decided in 2000, well before Gonzalez’s criminal prosecution and
conviction. Thus, although this argument is legally flawed, it could have been raised by Gonzalez
at every stage of his criminal case, and in the initial § 2255 Motion he filed with the sentencing
court.
                                                8
         Case 2:18-cv-00175-DPM Document 7 Filed 01/25/19 Page 9 of 9




and sentenced.); Hill, 349 F.3d at 1092; Nichols v. Symmes, 553 F.3d 647, 650 (8th

Cir. 2009).

                                   III. Conclusion

      Gonzalez’s § 2241 habeas Petition directly challenges the validity of his

conviction and sentence in the United States District Court for the Central District

of California. Because the savings clause in § 2255(e) does not apply, this Court

lacks subject matter jurisdiction over this action.

      IT IS THEREFORE RECOMMENDED THAT the Petition for a Writ of

Habeas Corpus (Doc. 1) be DISMISSED, without prejudice.

      Dated this 25th day of January, 2019.



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           9
